Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Response to Arguments
	Applicant’s amendment overcomes the 101 rejection as it recites a practical application of how applicant is processing the data set and generating the prediction.
	Applicant’s arguments with respect to the art have been considered, but are moot in light of the new grounds of rejection necessitated by applicant’s amendment. 
	It is noted that applicant’s removal of an item from a list in the specification potentially raises new matter issues, but does not appear to be new matter and therefore no objection is raised. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-12, 14-15, 17-19 are rejected under 35 USC 103 as being unpatentable over US 2013/0110625 Juang, et al. (hereafter Juang) in view of US 2010/0161379 Del Bene et al. (hereafter Del Bene)

1. A system for geographically-specific predictive distribution recommendations, the system comprising: 
at least one non-transitory storage device; and 
at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: (Juang Fig 12 discloses storage mediums and processors) 
receive a resource transfer dataset from a managing entity system, wherein the resource transfer dataset comprises data associated with a first resource transfer facilitated by the managing entity system, a geographic location of the first resource transfer, and one or more product identifiers associated with the first resource transfer; (Juang ¶52-53 discloses data related to purchases, ¶55 location and identifiers) 
assign the resource transfer dataset to a category of dataset types, wherein an assigned category is selected from one or more of a plurality of predetermined categories; (Juang ¶55 discloses segments (categories) 
query a database for one or more datasets matching the assigned category and append the resource transfer dataset to the one or more datasets matching the assigned category, creating a combined dataset; (Juang ¶54 obtains the data) 
process the combined dataset via a machine learning engine to identify an emerging trend in the assigned category for a particular geographic location; (Juang ¶59-60 finds trends in the categories) 
receive a merchant dataset from the managing entity system comprising merchant identifiers, merchant products, current merchant product distributors, and geographic locations of the merchant's current customer market for one or more merchants; (Juang ¶57-61 identifies many merchants, products (food), and locations) 
process the merchant dataset via the machine learning engine to identify a subset of merchants of the one or more merchants as relevant to the emerging trend; and (Juang ¶57-61 identifies merchants to target)
transmit a notification to the managing entity system, wherein the notification comprises information associated with the emerging trend and the subset of merchants.  (Juang ¶70 notifies the transaction card provider) 

Juang does not explicitly disclose using a machine-learned model for processing data, however, it would have been obvious to use a machine-learned model for processing data under KSR as it represents both applying a known technique to a known device ready for improvement to yield predictable results and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as evidenced by the following articles:

Google says machine learning is the future. So I tried it myself, Alex Hern June 28, 2016;
Recommended For You: How machine learning helps you choose what to consume next, Jennifer Wei, August 28, 2017;
Machine Learning: What it is and why it matters, SAS, Jan 7, 2014.

In each article, it describes how machine learning is the future of computing and SAS and Harvard in particular indicates that machine learning will transform recommendations.  Thus, these articles indicate that machine learning is a known technique to a known device (Juang’s process) ready for improvement and also known work in another field of endeavor (machine learning) based on design incentives to improve recommendations as taught by the various NPL articles.

Juang does not disclose 
wherein processing the combined dataset via the machine learning engine further comprises: 
linking a purchase of a product on a first date to an additional purchase of a second, related product on second date; 
identifying that the purchase and the additional purchase were each conducted in the same geographic region; and 
based on the product and the related product being correlated to a particular season, generating a prediction that a third purchase will occur in the same geographic region

Del Bene discloses
wherein processing the combined dataset via the machine learning engine further comprises: 
linking a purchase of a product on a first date to an additional purchase of a second, related product on second date; (Del Bene ¶85-86 links product purchases over the course of months)
identifying that the purchase and the additional purchase were each conducted in the same geographic region; and  (Del Bene ¶85 identifies spending in zip codes)
based on the product and the related product being correlated to a particular season, generating a prediction that a third purchase will occur in the same geographic region  (Del Bene ¶87 correlates this to a “new home purchase” (season) and predicts that third purchases will occur in the area)

It would have been obvious to modify the system of Juang to include the predictive teachings of Del Bene for the purposes of increasing cross-sell to consumers as taught by Del Bene (¶90). 


Claims 9 and 17 are rejected under a similar rationale. 


2. The system of claim 1, wherein the at least one processing device is further configured to, when processing the combined dataset via a machine learning engine, identify one or more product distributors for the particular geographic location.  (Juang ¶57-61 identifies restaurants) 

Claims 10 and 18 are rejected under a similar rationale. 


3. The system of claim 1, wherein the at least one processing device is further configured to, when assigning the resource transfer dataset to the category of dataset types, assign a similarity score to one or more of a plurality of predetermined categories.  (Juang ¶77 discloses creating a similarity score for customers) 

Claim 11 is rejected under a similar rationale. 

4. The system of claim 1, wherein one or more merchants relevant to the emerging trend further comprise merchants with distributor relationships or product distribution access in the particular geographic location.  (Juang ¶57-61 identifies restaurants in an area)

Claims 12 and 19 are rejected under a similar rationale. 


6. The system of claim 1, wherein the data associated with the first resource transfer comprises information identifying a merchant associated with the first resource transfer.  (Juang ¶57 identifies the restaurant; see generally ¶57-61) 

Claim 14 is rejected under a similar rationale. 

7. The system of claim 1, wherein the at least one processing device is further configured to process the combined dataset via the machine learning engine to predict a future resource transfer by a user associated with the first resource transfer, and determine that the subset of merchants sells a product or service associated with the predicted future resource transfer.  (Juang ¶57 discloses offering discounts to customers willing to purchase the product/service) 

Claim 15 is rejected under a similar rationale. 

Claims 5 and 13 are rejected under 35 USC 103 as being unpatentable over Juang and Del Bene in view of US 2008/0035725, Jambunathan et al. (hereafter Jam)

Juang does not disclose 
5. The system of claim 1, wherein the at least one processing device is further configured to receive supplemental information from the managing entity system, wherein the supplemental information comprises data from a positioning system device associated with a user device and data from a managing entity application associated with the user device.  

However, Jam, in another credit card application, at ¶8-9 discloses receiving GPS information from a user mobile phone to the card processor.  It would have been obvious to modify the system of Juang/Del Bene to include the transmission of GPS information from a user device for the purposes of reducing fraudulent transactions on a credit card as taught by Juang (¶7). 

Claim 13 is rejected under a similar rationale. 

Claims 8, 16 and 20 are rejected under 35 USC 103 as being unpatentable over Juang and Del Bene in view of US 2013/0204663, Kahlow (hereafter Kahlow)

Juang does not disclose
8. The system of claim 1, further comprising identifying a projected sales volume of products in the particular geographic location for a specific product based on the emerging trend, and wherein the notification further comprises a projected sales volume for each of the subset of merchants.

However, in another purchasing prediction system, Kahlow ¶52 discloses predicting future booking amounts from future predicted business.  It would have been obvious to modify the system of Juang/Del Bene to include providing predictions of future revenue for the purposes of marketing to increase revenue as taught by Kahlow (¶8-9). 

Claims 16 and 20 are rejected under a similar rationale.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684